Illinois Official Reports

                                         Appellate Court



                             Hughes v. Godinez, 2014 IL App (4th) 130056



Appellate Court              MAURICE HUGHES, Plaintiff-Appellant, v. S.A. GODINEZ,
Caption                      Director; GLEN AUSTIN, Warden; and RITA ROSSI, Records
                             Officer, Defendants-Appellees.


District & No.               Fourth District
                             Docket No. 4-13-0056

Rule 23 Order filed          December 11, 2013
Rule 23 Order
withdrawn                    February 14, 2014
Opinion filed                February 14, 2014



Held                         Summary judgment was properly entered for defendants in
(Note: This syllabus         proceedings on a prison inmate’s pro se petition for a writ of
constitutes no part of the   mandamus alleging that defendants incorrectly calculated his
opinion of the court but     projected release date on his concurrent sentences for second degree
has been prepared by the     murder and aggravated arson, since basing the calculation of
Reporter of Decisions        defendant’s release date on his second degree murder conviction,
for the convenience of       rather than the aggravated arson conviction, as he requested, would
the reader.)                 result in a release date nearly 20 months prior to the statutory
                             minimum sentence he was required to serve for aggravated arson.



Decision Under               Appeal from the Circuit Court of Morgan County, No. 12-MR-63; the
Review                       Hon. Richard T. Mitchell, Judge, presiding.



Judgment                     Affirmed.
     Counsel on               Maurice Hughes, of Jacksonville, appellant pro se.
     Appeal
                              Lisa Madigan, Attorney General, of Chicago (Michael A. Scodro,
                              Solicitor General, and Ann C. Maskaleris, Assistant Attorney General,
                              of counsel), for appellees.




     Panel                    JUSTICE STEIGMANN delivered the judgment of the court, with
                              opinion.
                              Justices Pope and Turner concurred in the judgment and opinion.




                                               OPINION

¶1         In May 2012, plaintiff, Maurice Hughes, an inmate at Jacksonville Correctional Center,
       pro se filed a petition for writ of mandamus under article 14 of the Code of Civil Procedure
       (Civil Code) (735 ILCS 5/14-101 to 14-109 (West 2012)), alleging that defendants, S.A.
       Godinez (Director, Illinois Department of Corrections (DOC)), Glen Austin (former warden,
       Jacksonville Correctional Center), and Rita Rossi (records officer), acted unlawfully by
       incorrectly calculating his projected release date from prison.
¶2         In July 2012, defendants filed a motion for summary judgment pursuant to section 2-1005
       of the Civil Code (735 ILCS 5/2-1005 (West 2012)), arguing that no genuine issue of material
       fact existed because DOC had properly calculated plaintiff’s projected release date based on
       the appropriate concurrent sentence imposed by the trial court.
¶3         Following a September 2012 hearing, the trial court granted defendants’ summary-
       judgment motion. Plaintiff pro se appeals, arguing that the court erred by granting summary
       judgment in defendants’ favor. We disagree and affirm.

¶4                                         I. BACKGROUND
¶5         The following information was gleaned from the parties’ pleadings and other supporting
       documents filed in the trial court.
¶6         On February 7, 2007, the trial court sentenced plaintiff to the following concurrent prison
       terms: (1) 17 years for second degree murder (720 ILCS 5/9-2 (West 2006)); (2) 12 years for
       aggravated arson (720 ILCS 5/20-1.1 (West 2006)); (3) 12 years for residential arson (720
       ILCS 5/20-1.2(a) (West 2006)); and (4) 5 years for concealment of homicidal death (720 ILCS
       5/9-3.1 (West 2006)). The court also granted plaintiff 864 days of pretrial confinement credit
       against his concurrent sentences. (Because the parties’ arguments concern only plaintiff’s
       concurrent sentences for second degree murder and aggravated arson, we limit our discussion
       accordingly.)

                                                  -2-
¶7         Section 3-6-3(a)(2.5) of the Unified Code of Corrections (Unified Code) (730 ILCS
       5/3-6-3(a)(2.5) (West 2006)) required plaintiff to serve at least 85% of his 12-year sentence for
       aggravated arson. Specifically, section 3-6-3(a)(2.5) provides that “a prisoner who is serving a
       sentence for aggravated arson *** shall receive no more than 4.5 days of good[-]conduct credit
       for each month of his *** sentence.” 730 ILCS 5/3-6-3(a)(2.5) (West 2006). Based on that
       provision, DOC calculated that plaintiff would serve–at a minimum–10 years, 2 months, and
       12 days of his 12-year sentence for aggravated arson, provided that he earned the maximum
       good-conduct credit he was entitled to receive.
¶8         With regard to plaintiff’s conviction for second degree murder, plaintiff was eligible for
       day-for-day good-time credit under section 3-6-3(a)(2.1) of the Unified Code (730 ILCS
       5/3-6-3(a)(2.1) (West 2006)). If plaintiff earned the maximum day-for-day good-conduct
       credit he was entitled to receive, he would serve 8½ years for second degree murder.
¶9         In August 2009, DOC calculated plaintiff’s projected release date by first noting his
       February 7, 2007, custody date and then crediting him 864 days of pretrial confinement credit
       as the trial court ordered. That calculation resulted in a revised custody date of September 13,
       2004. Using the revised custody date, DOC then made the following two separate calculations:
       (1) using plaintiff’s aggravated arson sentence, DOC added 10 years, 2 months, and 12 days to
       calculate a projected release date of November 25, 2014, and (2) using plaintiff’s second
       degree murder sentence, DOC added 8½ years to calculate a projected release date of March
       13, 2013. DOC then determined that because plaintiff’s aggravated arson conviction resulted
       in the longest sentence and the latest projected release date, that calculation controlled.
¶ 10       In May 2012, plaintiff pro se filed a petition for writ of mandamus, alleging that defendants
       acted unlawfully by incorrectly calculating his projected release date. Specifically, plaintiff
       contended that DOC improperly used the aggravated arson sentence to determine his projected
       release date instead of using “the most serious offense” of second degree murder.
¶ 11       In July 2012, defendants filed a motion for summary judgment, arguing that no genuine
       issue of material fact existed because DOC had properly calculated plaintiff’s projected release
       date based on his aggravated arson sentence. Following a September 2012 hearing, the trial
       court granted defendants’ summary-judgment motion.
¶ 12       This appeal followed.

¶ 13              II. THE TRIAL COURT’S GRANT OF SUMMARY JUDGMENT
¶ 14      Plaintiff argues that the trial court erred by granting summary judgment in defendants’
       favor. We disagree.

¶ 15                      A. Summary Judgment and the Standard of Review
¶ 16       “Summary judgment is appropriate where the pleadings, affidavits, depositions, and
       admissions on file, when viewed in the light most favorable to the nonmoving party,
       demonstrate that there is no genuine issue of material fact and that the moving party is entitled
       to judgment as a matter of law.” West Bend Mutual Insurance v. Norton, 406 Ill. App. 3d 741,
       744, 940 N.E.2d 1176, 1179 (2010). We review de novo a trial court’s order granting summary
       judgment. Id.

                                                   -3-
¶ 17                                 B. The Remedy of Mandamus
¶ 18     The Illinois Supreme Court recently explained the remedy of mandamus in McFatridge v.
       Madigan, 2013 IL 113676, ¶ 17, 989 N.E.2d 165, as follows:
                 “ ‘Mandamus is an extraordinary remedy used to compel a public officer to
             perform nondiscretionary official duties.’ [Citation.] In order to obtain a mandamus
             remedy, the plaintiff must establish a clear right to the requested relief, a clear duty of
             the public officer to act, and clear authority of the public officer to comply with the
             order. [Citation.] A writ of mandamus is appropriate when used to compel compliance
             with mandatory legal standards but not when the act in question involves the exercise
             of a public officer’s discretion.”

¶ 19                                        C. Plaintiff’s Claim
¶ 20       In support of his claim that the trial court erred by granting summary judgment in
       defendants’ favor, plaintiff relies on section 5-8-7(b) of the Unified Code, entitled,
       “Calculation of Term of Imprisonment,” which provides, as follows:
               “The offender shall be given credit on the determinate sentence or maximum term and
               the minimum period of imprisonment for time spent in custody as a result of the offense
               for which the sentence was imposed ***.” 730 ILCS 5/5-8-7(b) (West 2008).
       (The parties do not dispute that section 5-8-7(b) applied to plaintiff’s case despite its
       subsequent repeal. See Pub. Act 95-1052 (eff. July 1, 2009) (repealing 730 ILCS 5/5-8-7).)
¶ 21       In People v. Revell, 372 Ill. App. 3d 981, 991, 868 N.E.2d 318, 327 (2007), this court noted
       that the purpose of section 5-8-7(b) of the Unified Code was to “ensure that defendants do not
       ultimately remain incarcerated for periods in excess of their eventual sentences.” (Internal
       quotation marks omitted.) To achieve that goal, section 5-8-7(b) “ ‘explicitly required that
       offenders receive credit against their terms of imprisonment when they are “in custody as a
       result of the offense for which the sentence was imposed.” ’ ” In re B.L.S., 202 Ill. 2d 510, 518,
       782 N.E.2d 217, 222 (2002) (quoting People v. Robinson, 172 Ill. 2d 452, 462, 667 N.E.2d
       1305, 1310 (1996)).
¶ 22       Plaintiff does not dispute DOC’s calculation concerning the 864 days’ pretrial confinement
       credit, which resulted in a revised custody date of September 13, 2004. Instead, plaintiff
       focuses on the phrase “maximum term” and contends that because the 17-year sentence for
       second degree murder was more than the 12-year concurrent term for aggravated arson, the
       17-year sentence represented the “maximum term” for calculating his projected release date
       under section 5-8-7(b) of the Unified Code. See People v. Waldron, 375 Ill. App. 3d 159, 161,
       872 N.E.2d 1036, 1038 (2007) (“concurrent sentences are sentences which operate simulta-
       neously” (internal quotation marks omitted)). Plaintiff then asserts that DOC unlawfully
       calculated his projected release date by using his 12-year aggravated arson sentence as the
       basis for its projected release date calculation. We reject plaintiff’s argument that defendants
       had a “clear duty” to act in the manner he contends.
¶ 23       Our review of the record in this case reveals that DOC complied with the statutory
       provisions of section 5-8-7(b) of the Unified Code. Specifically, DOC calculated plaintiff’s
       projected release dates under both his second degree murder and aggravated arson convictions,
       and after applying the appropriate good-conduct credit to those concurrent sentences, then
                                                   -4-
       determined that plaintiff’s conviction for aggravated arson represented the “determinate
       sentence or maximum term.” See Johnson v. Department of Corrections, 368 Ill. App. 3d 147,
       151, 857 N.E.2d 282, 286 (2006) (because the Unified Code does not indicate how or when
       good-conduct credits should be awarded but only how much credit is to be awarded, it does not
       prevent DOC from aggregating the credits and awarding the full amount in advance subject to
       reductions based on infractions). The record does not show that DOC reduced plaintiff’s
       good-time credit.
¶ 24       If we were to agree with plaintiff that his second degree murder conviction controls, his
       resulting March 13, 2013, projected release date would violate section 3-6-3(a)(2.5) of the
       Unified Code in that it would result in his release approximately 20 months prior to the
       statutory minimum sentence he was required to serve for aggravated arson, which DOC
       calculated was November 25, 2014.
¶ 25       Accordingly, because under the facts presented in this case plaintiff has no clear right to the
       remedy he requested under his writ of mandamus, we reject his claim that the trial court erred
       by granting summary judgment in favor of defendants.

¶ 26                                      III. CONCLUSION
¶ 27      For the reasons stated, we affirm the trial court’s judgment.

¶ 28      Affirmed.




                                                    -5-